Citation Nr: 1452430	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  14-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred at Multicare Orthopedics on October 8, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to April 1962.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs Medical Center (VAMC) in Portland, Oregon.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).


REMAND

The Veteran seeks payment or reimbursement of private medical expenses incurred at Multicare Orthopedics on October 8, 2012.  

As an initial matter, the Board finds that the October 2013 statement of the case is inadequate.  A statement of the case must contain: (a) a summary of the evidence in the case relating to the issue or issues with which the appellant has expressed disagreement; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which the disagreement has been expressed.  38 U.S.C.A. § 19.29 (2014).

The October 2013 statement of the case does not provide an adequate summary of the applicable laws and regulations or discuss how such laws and regulations affect the determination.  At most, the statement of the case cites one line of 38 C.F.R. § 17.55(f) (2014).  The statement of the case does not address 38 C.F.R. § 17.1005(b) (2014) or 38 U.S.C.A. §§ 1725 or 1728 (West 2002).  

The VAMC must also ensure that the Veteran is provided with adequate notice concerning his claim.  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VAMC did not provide notice as to the information and evidence necessary to substantiate a claim for payment or reimbursement of unauthorized medical expenses.  Hence, on remand, the VAMC should ensure that the Veteran is provided with adequate notice.

Accordingly, the case is remanded for the following action:

1.  Send a complete notice letter to the Veteran relative to the issue on appeal.  The letter must inform the Veteran of the information and evidence generally required to substantiate a claim for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1728, and in the alternative 38 U.S.C.A. § 1725.  The Veteran must be given a reasonable opportunity to respond to the notice, and any new or additional (i.e., non-duplicative) evidence received must be associated with the record on appeal.

2.  Thereafter, take adjudicatory action on the Veteran's claim.  If any part of the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case.  The supplemental statement of the case must contain, among other things, a citation to, and summary of all applicable statutes and regulations.

3.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

